Opinion by
Beaver, J.,
When this case was previously here — Carskaddon v. Miller, 25 Pa. Superior Ct. 47, — it was sent back, in order that the testimony contained in an offer, fully set forth in the opinion, which had been rejected in the trial, should be heard. We then said:
“ Taking the offer as verity, as we are bound to do, it was evidence to show the interpretation which the parties placed upon it (the agreement under which the note was held by the plaintiff), and was an admission on the part of the plaintiff that she held it subject to her father’s control, and that it was his and not hers.”
On the retrial, the testimony was admitted. The offer was made good. The issue of fact thereby raised was fairly submitted to the jury. Its finding is in favor of the defendant and distinctly negatives the contention of the plaintiff that the note upon which the suit was founded was a gift from her father to her.
There is nothing else in the case. It was fairly tried. The testimony was competent and was carefully submitted to the jury. The verdict should stand.
Judgment affirmed.